DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' arguments, filed 10/28/2020, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 8-11 is/are rejected under 35 U.S.C. 102(a)/(1) as being anticipated by Eriksson (US Patent 6,045,708).
Salmonella typhosa, E. coli and Staphyloceccus aureus within an hour (column 2, lines 36-39).  Eriksson anticipates the instant claims insofar as it discloses a composition comprising sodium percarbonate to form hydrogen peroxide.


Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 4, 8, 10 and 11 is/are rejected under 35 U.S.C. 102(a)/(2) as being anticipated by Harrison et al. (US Patent 9,445,989).
Harrison et al. disclose a topical wound treatment composition comprising a hydrogen peroxide generator (ABSTRACT).  Harrison et al. disclose the hydrogen peroxide generator is a solid particulate (column 2, lines 34 and 35).  Harrison et al. disclose the hydrogen peroxide generator includes sodium percarbonate and is present in a concentration wherein the amount of hydrogen peroxide generated does not exceed 3% (column 3, lines 42-50).  Harrison et al. disclose the composition can comprise up to 5% water (column 7, line 17).  
Hydrogen peroxide generated less than 3% would encompass the claimed 0.16-2 weight percent hydrogen peroxide of the instant claims.  The composition of the reference comprises similar components and therefore would be suitable for the intended use.
  
Claims 1, 2, 4, 8, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrison et al. (US Paten 9,445,989).

arguendo), the following rejection is made.
Harrison et al. disclose a topical wound treatment composition comprising a hydrogen peroxide generator (ABSTRACT).  Harrison et al. disclose the hydrogen peroxide generator is a solid particulate (column 2, lines 34 and 35).  Harrison et al. disclose the hydrogen peroxide generator includes sodium percarbonate and is present in a concentration wherein the amount of hydrogen peroxide generated does not exceed 3% (column 3, lines 42-50).  Harrison et al. disclose the composition can comprise up to 5% water (column 7, line 17).  
Hydrogen peroxide generated less than 3% would encompass the claimed 0.16-2 weight percent hydrogen peroxide of the instant claims.

For the purpose of this rejection, as discussed above, it will be assumed that it would have been obvious to have used 90-100 weight percent sodium percarbonate, since one of ordinary skill would use a more pure compound.

 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANNETTE HOLLOMAN whose telephone number is (571)270-5231.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NANNETTE HOLLOMAN/Primary Examiner, Art Unit 1612